DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite and could not be properly understood because it appears that some text is missing in line 1 of claim 5.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure fails to support the cleaning device with just one duct in the stator.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekanayake et al (US 2015/0197712) in view of any one of Shamseldin et al (US 20090290971), Borrino et al (US 5,529,315), Petch et al (US 5,492,341), Mateman (US 2014/0030063), Beeck et al (US 6,276,692), Erdmenger et al (US 2017/0314409), and WO 2017068073.
Ekanayake et al teach a cleaning device for in-situ cleaning of gas turbines. The device configured to conduct cleaning fluids, including detergents, to parts of turbo machines.
The cleaning device comprises a cleaning vessel. The cleaning vessel either easer placed over the turbine component to be cleaned, or the turbine components are placed in the cleaning vessel or the cleaning device is arranged in the turbomachine.
In one embodiment Ekanayake et al teach the vessel as a sealing bladder which is positioned over the components to be cleaned. In the other embodiment the cleaning device is arranged inside of the turbomachine. Ekanayake et al also teach the cleaning device comprising multiple cleaning vessels.
The cleaning device also comprises supply tanks. The device further comprises pumps to supply the cleaning fluids to the components to be cleaned. The device also comprises feeding and discharging ducts. 
The cleaning fluids are applied to the turbine components by the cleaning vessel.

Ekanayake et al do not limit the application of the cleaning device to a specific turbomachine.
Ekanayake et al do not recite the details of the turbomachine.
However, the turbomachines with seals, springs, sealing components, and ducts as claimed were known in the art as evidenced by Shamseldin et al, Borrino et al, Petch et al, Mateman, Beeck et al, Erdmenger et al, and WO 2017068073.
It would have been obvious to an ordinary artisan at the time the invention was filed to use the apparatus of Ekanayake et al to clean any turbine, including the turbines disclosed by Shamseldin et al, Borrino et al, Petch et al, Mateman, Beeck et al, Erdmenger et al, and WO 2017068073 in order to clean the turbines and to use a known device for its known purpose.
The combination of the device of Ekanayake et al with the turbines of Shamseldin et al, Borrino et al, Petch et al, Mateman, Beeck et al, Erdmenger et al, and WO 2017068073, when the device of Ekanayake et al is placed on the turbines or inside of the turbomachine and used for cleaning meets the limitations recited by the claims.

As to claim 12: Ekanayake et al do not specifically teach a heating device.


As to claim 16: Since the combination of the device of Ekanayake et al with the turbines of Shamseldin et al, Borrino et al, Petch et al, Mateman, Beeck et al, Erdmenger et al, and WO 2017068073, when the device of Ekanayake et al is placed on the turbines or inside of the turbomachine and used for cleaning meets the structural limitations recited by the claims, the combined device is capable of performing the functioning recited by the claim or the invention is not claimed in the correspondence with the requirements of the 35 USC 112(a).

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive.
With respect to the rejection of claim 17 under 35 USC 112(a) the applicants argue that the claim recites at least one duct, not one duct.
This is not persuasive.
The scope of the term “at least one” includes “one”.
The original disclosure fails to support the cleaning device with just one duct in the stator.


With respect to the art rejection it is again noted that the applicants allege that part of the cleaning device is integrated into the detergent feeding duct 14 and preferentially also the detergent discharge duct 15 are introduced into the stator 3 and into a stator-side component 5b adjoining the stator 3 that is stationary together with the stator 3.  
It is again noted that the claims are not limited to the argued structure. 
The applicants again allege that Ekanayake fails to disclose a cleaning device arranged in part in the stator of the turbomachine and configured to conduct detergent in a direction of at least one of the spring element for cleaning the spring element and the sealing gap for cleaning the sealing gap.  
This is not persuasive.
In contrast to the applicants’ allegation the combination of the device of Ekanayake et al with the turbines of Shamseldin et al, Borrino et al, Petch et al, Mateman, Beeck et al, Erdmenger et al, and WO 2017068073, when the device of Ekanayake et al is placed on the turbines or inside of the turbomachine and used for cleaning meets the limitations recited by the claims because of the presence of the ducts disclosed by Shamseldin et al, Borrino et al, Petch et al, Mateman, Beeck et al, Erdmenger et al, and WO 2017068073, which will be readable on the detergent ducts.
Further, in contrast to the applicants’ allegation Ekanayake et al teach some embodiments at which the cleaning device is arranged in the turbomachine (at least [0034]). 

With respect to claim 12 the applicants allege that the Office takes an Official Notice that the elements are routine. The applicants allege that such is not proper. This is not correct. The Office indicated that it is well known that the use of heated fluids increases cleaning ability of the fluids. The Office provided no official notice regarding "routine experiments". The Office indicated that since it is well known that the use of heated fluids increases cleaning ability of the fluids, it would have been obvious to an ordinary artisan at the time the invention was filed to provide the apparatus of Ekanayake et al with a heating device to enable application of heated fluids for cleaning in order to increase cleaning action. As to the statement that the use of heated fluids increases cleaning ability of the fluids. It appears that the applicants do not rebut this fact, which is well known even to any person that wash his/her hand or wash dishes.
The reasoning provided above with respect to the arguments regarding the art rejection was provided in the Office actions action mailed 02/11/2021 and 03/04/2021.
The applicants have not rebutted the Office position presented in the referenced Office actions in the communication filed 05/12/2021.
The applicants merely repeated the arguments provided in the previous responses. 
The referenced Office’s position is repeated in the instant Office action.
The rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711